—Order, Supreme Court, Bronx County (George Friedman, J.), entered October 20, 1999, which denied defendant’s motion to change venue to Putnam County on the ground that the Bronx is not a proper county, unanimously affirmed, without costs.
The motion, which was made approximately eight months after plaintiff’s deposition at which defendant learned of plaintiffs alleged true residence in Putnam County, was properly denied on the ground that it was not made promptly after such deposition (see, Runcie v Cross County Shopping Mall, 268 AD2d 577; cf., Horowicz v RSD Transp., 249 AD2d 511; compare, Philogene v Fuller Auto Leasing, 167 AD2d 178, 179). We would also note that there is no explanation as to why plaintiffs deposition was not conducted until more than two years after the action was commenced. Concur — Wallach, J. P., Lerner, Rubin and Buckley, JJ.